STOCKARD, Commissioner.
Jimmy Bradley has appealed from the judgment of the trial court entered pursuant to jury verdict, whereby he was found guilty of uttering a forged instrument. The notice of appeal was filed prior to January 1, 1972.
Appellant’s two points in his brief constitute a challenge to the sufficiency of the evidence to sustain a conviction, and the specific contention is that the “State made no showing that [he] had knowledge that the instrument so uttered was not made by ‘Charles Cox’ or that the signature appearing on the instrument was forged.”
A jury reasonably could find from the evidence that on August 16, 1971, appellant presented to John Hampton, operator of a liquor store and service station, a check in the amount of $25, payable to appellant, drawn on the Chillicothe State Bank, and purportedly signed by Charles Cox. The check did not contain the printed name and account number of the drawer, but it had a place for the account number to be entered, and the number there written was not the correct account number of Charles Cox, who maintained a joint account with his wife at the Chillicothe State Bank. In the lower left corner there was written the word “Labor,” and appellant told Mr. Hampton that the check had been given to him in payment for some plowing he had done for Mr. Cox.
Charles Cox testified that the signature on the check was not his, that he had authorized no one to sign the check for him, and that he had not given the check to appellant. Mr. Hampton accepted the check from appellant, and in return gave him $4 worth of gasoline and $21 in cash.
The knowledge of appellant that the check was not executed by the person named as the maker may be established by circumstantial evidence. State v. Chase, *810Mo., 444 S.W.2d 398 (1969). A jury reasonably could find that appellant falsely represented to Mr. Hampton that the check had been signed by Mr. Cox and given to him in payment for labor. These circumstances clearly authorized a finding that appellant knew the signature of Mr. Cox on the check had been forged.
The judgment is affirmed.
HOUSER, C., concurs.
PER CURIAM:
The foregoing opinion by STOCKARD, C., is adopted as the opinion of the Court.
HENLEY, P. J., DONNELLY, C. J., MORGAN, J., and SCHOENLAUB, Special Judge, concur.
FINCH, J., not a member of Division when cause was submitted.